
	

115 S2175 IS: Beneficiary Respiratory Equipment Access and Transparency to Home Ventilator Care Act of 2017
U.S. Senate
2017-11-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 2175
		IN THE SENATE OF THE UNITED STATES
		
			November 30, 2017
			Mr. Cassidy (for himself, Mr. Manchin, and Mr. Grassley) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to preserve Medicare beneficiary 
access to ventilators, and for other purposes.

	
	
		1.Short title
 This Act may be cited as the Beneficiary Respiratory Equipment Access and Transparency to Home Ventilator Care Act of 2017 or the BREATH Act of 2017.
 2.Promoting evidence-based care for certain ventilators and other items of durable medical equipmentSection 1834 of the Social Security Act (42 U.S.C. 1395m) is amended by adding at the end the following new subsection:
			
				(v)Appropriate use criteria for certain ventilators
 (1)In generalNot later than January 1, 2018, subject to paragraph (2), and in consultation with medical experts and applicable stakeholders, the Secretary shall establish and implement policies and standards for determining the appropriate use of ventilators as described in subsection (a)(3)(A).
 (2)Delay in implementation of appropriate use criteria for use by certain individualsThe Secretary may, as the Secretary determines appropriate, delay until such date as the Secretary determines appropriate but not later than January 1, 2020, the establishment and implementation of appropriate use criteria as described in paragraph (1) (which may be the same appropriate use criteria established and implemented under such paragraph) for ventilators furnished to individuals diagnosed with neuromuscular or other thoracic restrictive diseases or cystic fibrosis..
		3.Reimbursement for home mechanical ventilators
 (a)In generalSection 1834(a)(3) of the Social Security Act (42 U.S.C. 1395m(a)(3)) is amended— (1)in subparagraph (B)—
 (A)in clause (iii), by striking and at the end; (B)in clause (iv)—
 (i)by inserting , except as provided in clause (v), after subsequent year; and (ii)by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following new clause:  (v)for an item or device furnished on or after January 1, 2018, in the case of a ventilator described in subparagraph (A), the payment rate determined for the ventilator under subparagraph (D) for the year.; and
 (2)by adding at the end the following new subparagraphs:  (D)2018 and subsequent years payment rates for ventilatorsFor purposes of subparagraph (B)(v), the payment rate determined under this subparagraph for a ventilator described in subparagraph (A) is the following:
 (i)2018For 2018, the payment amount specified in subparagraph (B) for an item or device furnished on or after July 1, 2017, and before January 1, 2018, increased by the covered item update for 2018.
 (ii)2019For 2019, the rate determined under clause (i) for 2018— (I)increased by the covered item update for 2019; and
 (II)if applicable, increased by the budget neutrality adjustment under subparagraph (E). (iii)2020 and subsequent yearsFor 2020 and subsequent years, the rate determined under this subparagraph for an item or device furnished on December 31 of the previous year, increased by the covered item update for the year.
							(E)Budget neutrality adjustment of payment rates for ventilators for 2019
 (i)In generalSubject to the succeeding clauses of this subparagraph, the Secretary shall implement the provisions of subparagraphs (B)(v) and (D) in a budget neutral manner and any budget neutrality adjustment under this subparagraph shall be limited to payments for a ventilator described in subparagraph (A) furnished during 2019.
 (ii)Computation of aggregate budget neutrality adjustmentThe aggregate budget neutrality adjustment under this subparagraph shall be an amount equal to the difference (if any) between—
 (I)aggregate payments under this part for ventilators described in subparagraph (A) furnished during 2017, as adjusted under subclause (I) of clause (iii); and
 (II)aggregate payments under this part for such ventilators furnished during 2018, as adjusted under subclause (II) of such clause.
 (iii)AdjustmentsFor purposes of clause (ii)— (I)payments described in subclause (I) of such clause shall be increased by the covered item update for 2018; and
 (II)payments described in subclause (II) of such clause shall be increased or decreased by the percentage change in the total number of individuals enrolled under this part (other than Medicare Advantage enrollees) from 2017 to 2018..
				
